DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1, 8, 12, 15, 16, 20, 22, 23, 35, 43, 45, 47, 49, 51, 52, 55, 56, 58, 63, 70, 75, 76, 81, 82, 84, 85, 89, 96, 100, 101, 106-108, 113, 114, 120, 123, 126, 128, and 129 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I(B), claims 12, 15, 16, and 20, drawn to a method of treating inflammatory disease in barrier tissues comprising administering an IL-4 and/or IL-13 modulating agent, in the reply filed on 24 June 2022 is acknowledged.
Claims 1, 8, 22, 23, 35, 43, 45, 47, 49, 51, 52, 55, 56, 58, 63, 70, 75, 76, 81, 82, 84, 85, 89, 96, 100, 101, 106-108, 113, 114, 120, 123, 126, 128, and 129 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 June 2022 and 16 December 2021.
Claims 12, 15, 16, and 20 are under consideration in the instant application as they read upon the combination of modulating IL-4/IL13 signaling and CTNNB1 as species of marker (per the response of 16 December 2021).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 April 2021, 13 April 2020, and 17 January 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
1.	The replacement drawings were received on 24 June 2022.  These drawings are acceptable.

2.	The drawings filed on 17 January 2020 are objected to because graph/figure labels, numbers, and/or text are illegible in Figures 6A, 6B, 6C, 6D, 6E, 6F, 6G, 6H, 6I, and 6J, wherein the Examiner is unable to read and/or interpret the data presented therein.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The disclosure is objected to because of the following informalities:
3a.	The phrase “Error! Reference source not found” (in bold) is found repeatedly throughout the substitute specification filed on 24 June 2022 (see pages 21-22, [0040-0044]; page 22, [0047; page 28, [0080]).  
3b.	The specification refers to “claim 6” at page 21, [0040] and page 22, [0044]; “claim 4” at page 22, [0043]; “claim 7” at page 22, [0044]; and “claim 2” at page 25, [0063].  Reference to claims should be deleted from the body of the specification because if the case is ever allowed and issues into a patent, the claim numbering is subject to change.  
3c.	The specification refers to Supplementary Tables 1, 3, and 4 (pages 30-37, [0086-0091]; pages 37-38, [0094-0095]; pages 39-40, [0097-0098]; pages 41-42, [0101-0102] pages 43-44, [0104]; page 399, [0797]). However, no such tables are present.
3d.	The specification refers to “Supplemental Information” (pages 425-426, [0823-0824]).  It is not clear from this statement if a separate section entitled “Supplemental Information” was intended to be present in the specification.  If so, such section was not included and it is not clear what “Supplemental Information” is being referred to.
Appropriate correction is required.

Claim Objections
4.	Claim 20 is objected to because of the following informalities:  
4a.	In claim 20, lines 2 and 3 recite both “IL4/13” and “IL4/IL13”.  For consistency, one term is suggested to be used and the other amended to match.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 12, 15, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5a.	Claims 12, 15, 16, and 20 are rejected as being indefinite because regarding claims 12, 16, and 20, the phrase "preferably" renders the claims indefinite. It is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 12, 16, and 20 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by D’Erme et al. (Drug Design Dev Therapy 11: 1473-1480, May 2017; cited on the PTO-892 of 29 April 2022).
	D’Erme et al. teach that atopic dermatitis (AD) is one of the most common inflammatory skin diseases, representing a complex mechanism, including a defective epidermal barrier (page 1473, 1st and 3rd paragraphs).  D’Erme et al. disclose that AD is considered a Th2-dominant disease and may be chronic (page 1474, top of column 1; page 1475, column 2, 1st full paragraph under “mechanistic study”).  D’Erme et al. teach administration of dupilumab (an antibody that blocks IL-4 and IL-13 signaling) to treat atopic dermatitis (abstract; page 1475, bottom of column 1 through the bottom of column 2; Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 12, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D’Erme et al. (Drug Design Dev Therapy 11: 1473-1480, May 2017; cited on the PTO-892 of 29 April 2022) and Kahn et al. (US 2013/0280233).
	D’Erme et al. teach that atopic dermatitis (AD) is one of the most common inflammatory skin diseases, representing a complex mechanism, including a defective epidermal barrier (page 1473, 1st and 3rd paragraphs).  D’Erme et al. disclose that AD is considered a Th2-dominant disease and may be chronic (page 1474, top of column 1; page 1475, column 2, 1st full paragraph under “mechanistic study”).  D’Erme et al. teach administration of dupilumab (an antibody that blocks IL-4 and IL-13 signaling) to treat atopic dermatitis (abstract; page 1475, bottom of column 1 through the bottom of column 2; Table 1).
	D’Erme et al. do not teach the administration of a second modulating agent, wherein the second modulating agent targets the CTNNB1 gene product.
	Kahn et al. disclose methods for treating a condition or disease of the skin comprising administering to a subject in need thereof an amount of a CBP/β-catenin antagonist (page 1, [0009]; page 2, [0016]; Table 1).  It is noted that β-catenin is also known as CTNNB1 (see instant specification, page 405, [0807]).  Kahn et al. indicate that atopic dermatitis may be treated (page 2, column 2, [0014]; [0015]).  Kahn et al. teach that the CBP/β-catenin antagonist may be co-administered or as adjunct treatment with at least one other anti-inflammatory agent (page 20, [0229-0232]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of treating atopic dermatitis comprising administering IL-4 and IL-13 inhibitor, dupilumab, as taught by D’Erme et al. by administering a combination therapy with a CBP/β-catenin antagonist as taught by Kahn et al. The person of ordinary skill in the art would have been motivated to make that modification to further increase the anti-inflammatory efficiency of each inhibitory agent and because Kahn et al. specifically teach that the CBP/β-catenin antagonist may be co-administered or as adjunct treatment with at least one other anti-inflammatory agent (page 20, [0229-0232]). The person of ordinary skill in the art reasonably would have expected success because both inhibitory agents are effective in skin (see D’Erme et al., abstract; page 1475, bottom of column 1 through the bottom of column 2; Table 1;; Kahn et al., pages 60-61, Examples 2 and 5). Additionally, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP § 2144.06.  Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.
	


Conclusion
Claims 12, 15, 16, and 20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

References that teach the role of IL-4, IL-13, and/or beta-catenin in inflammatory airway disease
Gour et al.  Cytokine 75: 68-78, 2015

Lee et al. Immunopharmacol Immunotoxicol 34(1): 56-65, 2012

Saatian et al. Tissue Barriers 1:2, e24333, 2013

Sauter et al. Int J Mol Med 21: 447-452, 2008


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BEB
Art Unit 1647
07 July 2022
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647